Exhibit 10.1

 

Eighth Amendment to the

 

First Amended and Restated Agreement

 

of Limited Partnership

 

of

 

SL Green Operating Limited Partnership, L.P.

 

This Amendment is made as of January 20, 2010 by SL Green Realty Corp., a
Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Limited Partnership, L.P., a
Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Limited Partnership, dated as of
August 20, 1997, as amended from time to time, (the “Partnership Agreement”) for
the purpose of amending the Partnership Agreement.  Capitalized terms used
herein and not defined shall have the meanings given to them in the Partnership
Agreement.

 

WHEREAS, the Board of Directors of the Company (the “Board”), by action at a
meeting on December 1, 2003 and by action of the Pricing Committee of the Board
on December 3, 2003 pursuant to delegated authority, classified and designated
6,440,000 shares of Preferred Stock (as defined in the Articles of Incorporation
of the Company (the “Charter”)) as 7.625% Series C Cumulative Redeemable
Preferred Stock (the “Series C Preferred Stock”) of the Company, with such
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the First Articles Supplementary (as defined below);

 

WHEREAS, the Board filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland on December 10, 2003 (the
“First Articles Supplementary”), establishing the Series C Preferred Stock, with
such preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the First Articles Supplementary;

 

WHEREAS, on December 12, 2003, the Company issued 6,300,000 shares of the
Series C Preferred Stock;

 

WHEREAS, the Board filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland on January 19, 2010 (the
“Subsequent Articles Supplementary”), reclassifying and designating 5,400,000
additional shares of the Company’s authorized but unissued shares of Series C
Preferred Stock (the “Additional Shares”), with such preferences, rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as set forth in the Charter and the First Articles
Supplementary, as supplemented by the Subsequent Articles Supplementary, which
provides that dividends on the Additional Shares shall begin to accrue and be
fully cumulative from January 15, 2010 and that the first dividend on the
Additional Shares of Series C Preferred Stock shall be paid on April 15, 2010.

 

 WHEREAS, on January 20, 2010, the Company issued 5,400,000 shares of the
Series C Preferred Stock;

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the Series C Preferred Stock, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units (as
defined in the Partnership Agreement) having designations, preferences and other
rights which are substantially the same as the economic rights of the Additional
Shares.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

In accordance with Section 4.02.A of the Partnership Agreement, in consideration
of the Company’s contribution to the Partnership of the net proceeds following
the issuance and sale of the Additional Shares by the Company, there shall be
authorized, designated and issued to the Company an additional 5,400,000
Series C

 

--------------------------------------------------------------------------------


 

Preferred Units, with the preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption as set forth in the
Charter, and the Partnership Agreement, including but not limited to the Third
Amendment. Dividends on the Series C Preferred Units shall begin to accrue and
be fully cumulative from January 15, 2010 and the first dividend on such
Series C Preferred Units shall be paid on April 15, 2010.

 

*      *      *      *      *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

SL GREEN REALTY CORP.,
a Maryland corporation, as Managing General Partner of SL Green Operating
Limited Partnership and on behalf of existing Limited Partners

 

 

 

 

 

By:

/s/Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title:   Executive Vice President

 

--------------------------------------------------------------------------------